Mr. Mike Gaines, Chairman Arkansas Post Prison Transfer Board P.O. Box 34085 Little Rock, Arkansas 72203
Dear Mr. Gaines:
This is in response to your request for an opinion on whether a full time state employee of the University of Arkansas at Little Rock may receive "per diem" for being a part time member of the Post Prison Transfer Board. You also inquire whether it would make a difference if the part time Board member took annual leave when conducting Board business.
It is my opinion that unless the provisions of A.C.A. § 6-63-307
(Supp. 1993) and A.C.A. § 19-4-1604 (1987) are met, the receipt of such per diem would be contrary to law. Each statute is discussed in Op. Att'y Gen. 89-160 a copy of which is enclosed. This opinion concludes, among other things, that employees of state institutions of higher education cannot receive perdiem (if for other than reimbursement of actual expenses), if it will cause the employee's line-item maximum salary figure to be exceeded. These provisions are administered by the Chief Fiscal Officer of the State, (the Director of the Department of Finance and Administration). Reference should therefore be had to that agency, and the facts surrounding the particular state employee in question, in order to determine if receipt of theper diem would violate the law.
In my opinion, this statutory prohibition would not be affected if the state employee took annual leave to perform board duties.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh
Enclosure